School District — Workmen's Compensation — Appeals A school district is a political subdivision of the State of Oklahoma under 85 O.S. 29 [85-29] (1968), and as such is not required to make the written undertaking (appeal bond) provided therein.  The Attorney General has under consideration your letter of April 30, 1969, wherein you ask the following question: "Is a school district a `political subdivision of the State of Oklahoma' under Section 29 of Title 85 O.S. 29 [85-29] of the Oklahoma Statutes?" The pertinent part of 85 O.S. 29 [85-29] (1968), provides as follows: "The award or decision of the Industrial Court shall be final and conclusive upon all questions within its jurisdiction between the parties, unless within twenty (20) days after a copy of such award or decision has been sent by said Industrial Court to the parties affected, an action is commenced in the Supreme Court of the State, to review such award or decision. . . . Provided, however, no proceeding to reverse, vacate, or modify any award or decision of the Industrial Court or Trial Judge wherein compensation has been awarded an injured employee shall be entertained by the Supreme Court unless the Secretary of the Industrial Court shall take a written undertaking to the claimant executed on the part of the respondent or insurance carrier, or both, with one (1) or more sureties to be approved by the Secretary, . . . except that municipalities and other political subdivision of the State of Oklahoma are exempt from making such written undertakings. . . ." (Emphasis added) The Supreme Court of the State of Oklahoma in State ex rel Settles v. Board of Education of Dependent School District no. D-38, Okl.,389 P.2d 356 (1964), interpreting Article V, Section 23 of the Oklahoma Constitution, which prohibited any member of the Legislature "during the term for which he shall have been elected, or within two years thereafter, be interested, directly or indirectly, in any contract with the State, or any county or other subdivision thereof, . . ." stated: "It is not denied that a school district is a `subdivision' within the meaning of Section 23. . . ." and the Supreme Court held in the 2nd paragraph of the syllabus: "No member of the Legislature shall, during the term for which he shall have been elected, be interested, directly or indirectly, in any contract with a school district, authorized by law passed during the term for which he shall have been elected." (Emphasis added) The Supreme Court has held in Dowell v. Board of Education of Oklahoma City, 195 Ok 1. 342, 91 P.2d 771 (1939), that: "A school district is a subordinate agency of the State. . . ." Concluding from the above, it is the opinion of the Attorney General that your question be answered in the affirmative, that a school district is a political subdivision of the State of Oklahoma under 85 O.S. 29 [85-29] (1968), and as such is not required to make the written undertaking provided therein.  (Duane Lobaugh)